Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendment, filed on March 25, 2021, have been carefully considered.  No claims have been canceled; new claims 22-26 have been added.
Claims 1-26 are presently pending in this application.

Election/Restrictions
Applicant's election with traverse of Group II, claims 10-13, in the reply filed on March 25, 2021, is acknowledged.  The traversal is on the ground(s) that the Office has not established that the claims lack a special technical feature, i.e., jagged metal nanowires.  This is not found persuasive because the reference cited in the Restriction Requirement, Min et al. (U. S. Patent Publication No. 20070099069), is considered to structurally read upon Applicants’ claimed catalyst, regarding platinum nanowires affixed to a support.  The appearance of said nanowires, e.g., jagged, would have been expected to have been exhibited by catalyst disclosed in Min et al., absent the showing of convincing evidence to the contrary.
For these reasons, the requirement is still deemed proper and is therefore made FINAL.

Claims 1-9 and 14-21 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected manufacturing method (claims 1-9 and 15-21) and to a nonelected method (claim 14), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 25, 2021.
Claims 10-13 (and claims 22-26, which depend from claim 10) are presently under consideration by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-13 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over "Advanced nanoelectrocatalyst for methanol oxidation and oxygen reduction reaction, fabricated as one-dimensional pt nanowires on nanostructured robust Ti0.7Ru0.3O2 support,” by Van Thi Thanh Ho et al. (hereinafter “Ho et al.”).
Regarding claims 10, 11, and 25, Ho et al. teach a catalyst comprising flower-like Pt nanowires grown from a robust Ti0.7Ru0.3O2 support, wherein the flower-like Pt nanowires exhibit diameters and lengths of approximately 4 nm and 50 nm, respectively.   See Figure 1 and page 689 of Ho et al., under the section “Results and discussion”.
Regarding claims 12, 13, and 26, it is considered that because Ho et al. teach a catalyst structurally reading upon that instantly claimed, the skilled artisan would have been motivated to reasonably expect the catalyst disclosed in Ho et al. to exhibit an electrochemical active surface area and a mass activity for oxygen reduction reaction comparable to that respectively claimed, absent the showing of convincing evidence to the contrary.
Regarding claim 22, it is considered that this claim is a product-by-process claim (“Pt nanowires are produced by a process comprising…”).  As such, it has been held that:
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.
Ho et al. do not explicitly teach or suggest that the Pt nanowires disclosed therein are “jagged”, as recited in Applicants’ claims, or that said nanowires exhibit a jagged surface containing “defective sites” or “a plurality of atomic steps”, as recited in Applicants’ claims 23 and 24.  
However, it is considered because the catalyst disclosed in Ho et al. structurally reads upon Applicants’ claims, by teaching a catalyst comprising platinum nanowires grown from a support, it would have been obvious to one or ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the platinum nanowires disclosed in Ho et al. to exhibit the features of a jagged surface having defective sites and/or a plurality of atomic steps, absent the showing of convincing evidence to the contrary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of supported catalysts comprising platinum, or supported catalysts comprising metal nanowires.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 20, 2021